Name: COMMISSION REGULATION (EC) No 2446/95 of 18 October 1995 determining the extent to which applications lodged in October 1995 for certain milk and milk products covered by the arrangements provided for in the free-trade Agreements concluded by the Community with the Republic of Estonia, the Republic of Latvia and the Republic of Lithuania can be accepted
 Type: Regulation
 Subject Matter: processed agricultural produce;  international trade;  tariff policy;  Europe
 Date Published: nan

 No L 251 / 14 EN Official Journal of the European Communities 19 . 10 . 95 COMMISSION REGULATION (EC) No 2446/95 of 18 October 1995 determining the extent to which applications lodged in October 1995 for certain milk and milk products covered by the arrangements provided for in the free-trade Agreements concluded by the Community with the Republic of Estonia, the Republic of Latvia and the Republic of Lithuania can be accepted HAS ADOPTED THIS REGULATION : Article 1 Applications for import licences for products falling within the CN codes listed in the Annex hereto, lodged under Regulation (EC) No 1713/95 for the period 1 October to 31 December 1995 shall be accepted, per country of origin , up to the percentages indicated . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1713/95 of 13 July 1995 laying down detailed rules for the application to milk and milk products of the arrange ­ ments provided for in the Association Agreements between the Community and the Baltic States ('), and in particular Article 4 (4) thereof, Whereas the applications for import licences lodged for the products referred to in Regulation (EC) No 1713/95 concern quantities greater than those available for certain products ; whereas, therefore, reduction percentages should be fixed for certain of the quantities applied for the period 1 October to 31 December 1995, Article 2 This Regulation shall enter into force on 23 October 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 October 1995. For the Commission Franz FISCHLER Member of the Commission (&gt;) OJ No L 163, 14. 7. 1995, p. 5 . A N N E X Co un try Re pu bl ic of Es to ni a Re pu bl ic of La tv ia Re pu bl ic of Li th ua ni a C N co de s 0 4 0 2 10 19 0 4 0 5 00 1 1 0 4 0 6 90 0 4 0 2 10 19 0 4 0 5 00 1 1 04 06 10 0 4 0 6 90 21 0 4 0 2 10 19 0 4 0 5 00 1 1 0 4 0 6 10 80 04 06 30 31 0 4 0 2 21 19 04 05 00 19 C he es es 04 02 21 19 04 05 00 19 0 4 0 6 90 23 0 4 0 2 21 19 0 4 0 5 00 19 04 06 30 39 B u tt er B u tt er B u tt er 04 06 90 01 in % 4, 4 4, 6 10 0,  13 ,8 10 ,5 10 0,  80 ,  4, 3 3,  10 0,  52 ,8 19 . 10 . 95 1 EN I Official Journal of the European Communities No L 251 /15